DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 06/08/2022 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 4-5, 7-17 and 20 are allowed.
Independent claims 1 and 16-17 are directed to a method and/or an apparatus for for semi-persistent sounding reference signal resource set activation or deactivation.  The independent claims were amended to further define the claimed invention and also further differentiate from the prior art.  Specifically, independent claims 1 and 16 were similarly amended to show: “…receiving, from a network node, a Medium Access Control, MAC, Control Element, CE, comprising: an indication of a semi-persistent sounding reference signal resource set to be activated or deactivated; and information that indicates a spatial relation for the semi-persistent sounding reference signal resource set to be activated or deactivated; wherein the MAC CE comprises: a first octet that comprises the indication of the semi-persistent sounding reference signal resource set to be activated or deactivated; a second octet that comprises an indication of a type of reference signal for which the spatial relation is provided and an identifier of a reference signal resource set for the type of reference signal for which the spatial relation is provided; when the indication of the type of reference signal is set to "1", the identifier of the reference signal resource set comprises a Channel State Information Reference Signal, CSI-RS, resource index; and when the indication of the type of reference signal is set to "0", the identifier of the reference signal resource set comprises one or more of: Synchronization Signal Block, SSB, index; and Sounding Reference Signal, SRS, resource index.”  On the other hand, independent claim 17 specifically shows: “…transmitting, to a wireless device, a Medium Access Control, MAC, Control Element, CE, comprising: an indication of a semi-persistent sounding reference signal resource set to be activated or deactivated; and information that indicates a spatial relation for the semi-persistent sounding reference signal resource set to be activated or deactivated; wherein the MAC CE comprises: a first octet that comprises the indication of the semi-persistent sounding reference signal resource set to be activated or deactivated; and a second octet that comprises an indication of a type of reference signal for which the spatial relation is provided and an identifier of a reference signal resource set for the type of reference signal for which the spatial relation is provided; when the indication of the type of reference signal is set to "1", the identifier of the reference signal resource set comprises a Channel State Information Reference Signal, CSI-RS, resource index; when the indication of the type of reference signal is set to "0", the identifier of the reference signal resource set comprises one or more of: Synchronization Signal Block, SSB, index; and Sounding Reference Signal, SRS, resource index.”

The amendments further limit the scope of the claimed invention and with the amendments presented, there is no teaching, suggestion, or motivation for combination in the prior art(s) as cited to show the claimed subject matter as detailed in the independent claims.  Examiner submits that the limitations entered into the independent claims are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.  

Previously-cited Park et al. (US 2019/0190669) and Zhou et al. (US 2019/0208436), taken individually or in combination, does not anticipate nor render obvious the claimed invention detailed above, in combination with the remaining claimed limitations.

An updated search has been performed and no prior art of record has been found that anticipates or render obvious the claimed invention as specifically presented in the independent claims.  

Thus, for the reasons indicated above, the claims are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190379494 A1 – relates to a method of acquiring Channel State Information (CSI) in a wireless communication system including a base station and a user equipment. 
US 20180206132 A1 – elates to uplink beam management in next generation wireless communication systems.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745. The examiner can normally be reached M, T, Th, and F (6:00am-2:30pm), W (6:00am-12 noon) and S (6am-8am).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDENTOR PASIA/Primary Examiner, Art Unit 2413